Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 30, 2021 has been entered.
The amendment filed with the RCE submission of December 30, 2021 has been received and entered.  With the entry of the amendment, claims 7 and 11 are canceled, and claims 1-6, 8-10 and 12-23 are pending for examination.
 
Specification
The substitute specification of April 7, 2021 is approved.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6, 8-10 and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-3, 5-6, 8-10 and 12-13, these now all lack antecedent basis for “the electroless copper deposition composition” at line 1, since now parent claim 14 refers to an electroless copper “plating bath” instead of “deposition composition.” Claim 4 does not cure the defects of the claim from which it depends and so is also rejected.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 10 and 12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 10 requires the water soluble polymer to comprise methoxypolyethylene glycol. However, now parent claim 14, requires to the water soluble polymer to be this methoxypolyethylene glycol already. 
.
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Hughes et al (US 4908242) in view of  Lifschitz Arribio et al (US 2019/0382900, hereinafter Lifschitz Arribio ‘900) and Dumas et al (US 4959121).
Claim 1: Hughes teaches an electroless copper deposition composition, where the composition can be aqueous and contain (a) a source of copper ions, (b) a chelator (complexing agent), (c) pH adjustor, (d) a reducing agent, and one or more additives that can provide stabilization, improve ductility, etc. (note column 6, lines 20-35, claim 15, claim 18), where the source of copper ions can be copper sulfates, copper nitrates, etc.  as in present claim 2 (column 6, lines 35-45), the chelator (complexing agents) can be tartaric acid and its salts (Rochelle salts) for example as in present claim 3 (column 7, line 6o-column 8, line 10), the pH adjustor can be a source of alkalinity such as alkali metal hydroxides (note column 7, lines 30-35), the reducing agent can be formaldehyde as in present claim 5, for example (note column 7, lines 1-10).  The additives can include ductility promoters that would give nickel ions in the solution, such as nickel salts (column 8, lines 49-55).  The additives can also include a bypridine (2,2’-dipyridyl, as in present claim 6) as a stabilizer (note column 8, lines 35-50).  It is also noted that additives for stabilizing can include divalent sulfur compounds, such as thiols (note column 8, lines 35-50).  The additives can also include a surfactant that can be polymers with polyethyoxygroups, such as polyethoxypolypropxy block copolymers, and other possible surfactants (note column 8, lines 20-35).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hughes to use two stabilizers of 2,2’ dipyridyl and thiomalic acid as suggested by Lifschitz Arribio ‘900 with an expectation of predictably acceptable stabilizer use, since Hughes notes stabilizers that can be used for the electroless plaiting bath include 2,2’-dipyridyl and divalent sulfur compounds such as thiols, and Litschitz Arribio ‘900 indicates how for similar such copper plating baths, more than one stabilizer can be used and would include for example using both 2,2’ dipyridyl and thiomalic acid.
(B)  Furthermore, as to the amounts of specific materials to be used,  it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hughes in view of Lifschitz Arribio ‘900 to select the specific materials listed, and the two stabilizers listed, giving materials matching the prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). (2) As the amount of the bypridine (2,2’-dipryidyl), similarly for the stabilizer, Hughes indicated the concentration of the stabilizer (the 2,2’-dipryidyl) amount depends on the material selected and concentration of copper ions, reducing agent and pH, and can be 0.01 to 100 mg/l (0.00001 to 0.1 g/l), overlapping the claimed range (note column 9, lines 1-15). Lifschitz Arribio ‘900 provides  that it can be in amounts of 0.1 to 20 ppm (about 0.0001 to 0.02 g/l, for total amount of stabilizer) minus the amount for the thiomalic acid as the other stabilizer, overlapping the claimed range, and Hughes (0030-0031).  It would have been obvious to optimize the amount of each stabilizer from the total amount of stabilizer from the described ranges, and noting the suggestion to optimize, giving values in the claimed range. "[W]here the general In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Additionally, (3) as to the amount of the additional stabilizer (thiomalic acid), the amount of stabilizer is indicated as being 0.00001 to 0.1 g/l for Hughes (as discussed for (2) above), and as being 0.1 to 20 ppm (or about 0.0001 to 0.02 g/l) for Lifschitz Arribio ‘900 as discussed for (2) above, where the stabilizer amount would be split between the 2,2’-dipyridyl and thiomalic acid, for example, as the stabilizer can be mixtures of these materials, and therefore, there would be somewhat less than the described range for the thiomalic acid.  It would have been obvious to optimize the amount of each stabilizer from the total amount of stabilizer from the described ranges, giving values in the claimed range. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
(C) Furthermore, as to the surfactant for (h) being a water soluble polymer, Hughes notes using surfactants with polyethyoxy groups, and includes polymers such as polyethoxypolypropoxy block copolymers (column 8, lines 20-35) and Lifschitz Arribio ‘900 provides using surfactants of polyoxyethylene polymers having from 20 to 150 repeating units and also polyoxyethylene and polyoxypropylene (0038). Dumas notes that polyoxyethylene polymers having about 20 to 150 repeating units used, compounds with multiple oxyethylene groups, and block copolymers of polyoxyethylene and polyoxypropylene as surfactants can be conventionally provided as water soluble (column 10, lines 10-20), and be conventionally used in plating baths (column 9, line 50 through column 10, line 20).  Therefore, it would have been obvious to one of ordinary prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
(D) As to the composition being substantially free of ethylenediaminetetraacetic acid (EDTA), cyanide, ferrocyanide, or cyanide derivatives, the selected materials, as discussed above, do not require the use of any of these material, and Hughes does not require any additional materials beyond those listed, so the composition would be substantially free of these materials (also note as worded from the list of materials with the “or” use, only one of the materials needs to be excluded).
As to the composition being free of any additional components that would have a detrimental effect on ductility, since Hughes does not require any additional materials beyond those listed above (including water for the aqueous solution), and those listed 
 Therefore, all the features as claimed would be provided.

Claims 1-6, 8-10, 12-16 and 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Hughes et al (US 4908242) in view of  Lifschitz Arribio et al (US 2019/0382900, hereinafter Lifschitz Arribio ‘900) and EITHER McCormack et al (US 4301196) OR Kanoh et al (US 6743479), and further in view of Yang et al (US 2010/0116473).
Claims 1-3, 5, 6, 8, 9, 12, 14, 15, 18, 22, 23: Hughes teaches an electroless copper deposition composition (also considered an electroless copper plating solution or electroless copper plating bath) where the composition can be aqueous and contain (a) a source of copper ions, (b) a chelator (complexing agent), (c) pH adjustor, (d) a reducing agent, and one or more additives that can provide stabilization, improve ductility, etc. (note column 6, lines 20-35, claim 15, claim 18), where the source of copper ions can be copper sulfates, copper nitrates, etc.  as in present claim 2 (column 6, lines 35-45), the chelator (complexing agents) can be tartaric acid and its salts (Rochelle salts) for example as in present claim 3 (column 7, line 6o-column 8, line 10), the pH adjustor can be a source of alkalinity such as alkali metal hydroxides (note column 7, lines 30-35), the reducing agent can be formaldehyde as in present claim 5, for example (note column 7, lines 1-10).  The additives can include ductility promoters that would give nickel ions in the solution, such as nickel salts (column 8, lines 49-55).  The additives claim 6) as a stabilizer (note column 8, lines 35-50).  It is also noted that additives for stabilizing can include divalent sulfur compounds, such as thiols (note column 8, lines 35-50).  The additives can also include a surfactant that can be polymers with polyethyoxygroups, such as polyethoxypolypropxy block copolymers, and other possible surfactants (note column 8, lines 20-35).
(A) As to the specific use of both bypridine and divalent sulfur compounds (such as thiomalic acid), Lifschitz Arribio ‘900 provides an electroless copper deposition composition (or plating solution or plating bath, note 0061, for example) that comprises (a) a source of copper ions, such as copper sulfate as in present claim 2, (b) a chelator, such as potassium sodium tartrate as in present claims 3, 4, (c) a source of alkalinity, such as sodium hydroxide, (d) a reducing agent, such as  formaldehyde, as in present claim 5, (e) an accelerator such as nickel ions, such as from nickel sulfate noting use of water for the solutions, (f) a stabilizer such as a bipyridine in the form of 2, 2’ dipyridyl (note 0007, 0023, 0024, 0029, 0026, 0032, 0032, 0030, 0061). Furthermore, (g) additional stabilizer in the form of thiomalic acid can be present, for example (noting that two or more of the stabilizer can be present) (0030).  Furthermore, (h) surfactants can be provided in the plating solution, including polyoxyethylene polymers (0034, 0038). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hughes to use two stabilizers of 2,2’ dipyridyl and thiomalic acid as suggested by Lifschitz Arribio ‘900 with an expectation of predictably acceptable stabilizer use, since Hughes notes stabilizers that can be used for the electroless plaiting bath include 2,2’-dipyridyl and divalent sulfur compounds claim 6, and the thiomalic acid of present claims 1, 8 and 23.
(B)  Furthermore, as to the amounts of specific materials to be used,  it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hughes in view of Lifschitz Arribio ‘900 to select the specific materials listed, and the two stabilizers listed, giving materials matching the claimed components with an expectation of providing a predictably acceptable plating composition for use, since Hughes and Lifschitz Arribio ‘900 lists the above noted materials as materials to use.   Additionally, (1) as to the amount of nickel ions, Hughes indicated the concentration of the ductility promoter (the Ni salt) amount depends on the material selected and concentration of copper ions, reducing agent and pH, and can be 0.01 to 100 mg/l (0.00001 to 0.1 g/l), overlapping the claimed range (note column 9, lines 1-15). Lifschitz Arribio ‘900 also notes as to the concentration of the nickel ions, the accelerators, including nickel sulfate, giving nickel ions can be present in amounts of about 0.0001 to 0.5 g/l (0.1 to 500 ppm) (0032-0033), which from the nickel present in nickel sulfate would give overlapping amounts of nickel to that claimed.  It would have been obvious to optimize the amount of nickel from the described ranges of the references, and the indication to optimize, giving values in the claimed range, of present claims 1, 14 and 15. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). (2) As the amount of the bypridine (2,2’-dipryidyl) (note for present claims 1, 9 and 18), similarly for the stabilizer, Hughes indicated the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Additionally, (3) as to the amount of the additional stabilizer (thiomalic acid), the amount of stabilizer is indicated as being 0.00001 to 0.1 g/l for Hughes (as discussed for (2) above), and as being 0.1 to 20 ppm (or about 0.0001 to 0.02 g/l) for Lifschitz Arribio ‘900 as discussed for (2) above, where the stabilizer amount would be split between the 2,2’-dipyridyl and thiomalic acid, for example, as the stabilizer can be mixtures of these materials, and therefore, there would be somewhat less than the described range for the thiomalic acid.  It would have been obvious to optimize the amount of each stabilizer from the total amount of stabilizer from the described ranges, giving values in the claimed range of claims 1, 14, 15 and 23. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

McCormack notes an electroless copper plating solution can include a wetting agent (surfactant) such as block copolymer of ethylene oxide and propylene oxide as a PLURONIC (column 5, lines 55-65, abstract).  Kanoh notes an electroless copper plating solution with copper, nickel sulfate, potassium sodium tartrate, sodium hydroxide and formaldehyde, can also contain polyethylene glycol as a surfactant (column 5, lines 45-68). Yang further describes how surfactants can be provided as a PLURONIC block copolymer of ethylene oxide and propylene oxide and similar surfactant use can be provided from CARBOWAX materials with methoxypolyethylene glycol (0042), and also describes the methoxypolyethylene glycol as a known polyethylene glycol surfactant (0042).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hughes in view of Lifschitz ‘900 to use a surfactant such as methoxypolyethylene glycol in the plating composition as suggested by EITHER McCormack OR Kanoh and further from Yang with an expectation of providing a predictably acceptable surfactant use, since both Hughes and Lifschitz Arribio ‘900 indicates using a surfactant in the plating composition and polymer material can be used, McCormack indicates how surfactants for copper electroless prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  This gives polymer material and amount as desired for present claims 1, 10, 14 and 15.
(D) As to the composition being substantially free of ethylenediaminetetraacetic acid (EDTA), cyanide, ferrocyanide, or cyanide derivatives, the selected materials, as discussed above, do not require the use of any of these material, and Hughes does not require any additional materials beyond those listed, so the composition would be substantially free of these materials as required by present claims 1, 14, and 22 (also note as worded from the list of materials with the “or” use, only one of the materials needs to be excluded). And since not used, would also not be measurable concentration as in present claim 12.
claims 1, 15/claim 14), since Hughes does not require any additional materials beyond those listed above (including water, note the aqueous solution, but water understood to be acceptably present without affecting ductility, note 0100 of applicant’s specification), and those listed would be those meeting the requirements of the claims, it is understood that no additional components that would have a detrimental effect on ductility would be provided, and the composition can consist essentially of the materials claimed (noting the material such as water as in Hughes is understood not to be excluded, since note that the “consisting essentially of” would allow additional materials to be present that do not materially affect the basic and novel characteristics of the invention, and further would be treated as “comprising” as discussed for MPEP 2111.03(III), noting that applicant’s specification such as in 0041, 0100 as filed, provides that additional materials can be present in the solution).  
(E) For present claim 15, as to contacting the substrate with the electroless copper plating solution for a period of time to deposit copper on the substrate, Hughes indicates providing electroless copper plating solution and depositing copper with the plating solution onto the substrate (claim 1), and furthermore Lifschitz Arribio ‘900 would suggest how such plating occurs by contacting the substrate with the electroless copper plating solution for a period of time to deposit the copper on the substrate (such as by immersion) (note 0057-0058, 0068)
Therefore, all the features as claimed would be provided.
Claim 4: Hughes notes the complexing agent/chelator can be salts of tartaric acid (Rochelle Salt) (column 8, lines 1-5), which is understood to include potassium sodium 
Claim 10: As discussed for claims 14 above, the water soluble polymer would be methoxypolyethylene glycol.
Claim 13: As to the molar ratio of chelator to copper ions, Hughes does not give a specific range.  In Lifschitz Arribio ‘900 copper can be provided as copper sulfate in amounts of 0.5 to 30 g/l and complexing agent/chelator can be provided as potassium sodium tartrate in amounts of 10-150 g/l (0023-0025), giving suggested conventional amounts of such materials to use. These would give ranges that would give molar ratios overlapping the ranges claimed, and it would have been obvious to optimize each range, giving a ratio as claimed.  Note In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Note copper with a mol. weight of about 63.55 g/mol, copper sulfate about 159.61 g/mol and potassium sodium tartrate about 282.1 g/mol.
Claim 16: Lifschitz Arribio ‘900 provides the suggestion that the substrate for copper plating can be predictably and acceptably acrylonitrile butadiene styrene (note 0043-0044).
Claims 19-21: noting that all the same materials as claimed, such as discussed for claim 15 above, and the ranges of nickel sulfate that can be present of 0.1 to 500 ppm (0032-0033 in Lifschitz Arribio ‘900) and the amounts of nickel discussed for Hughes for claim 1 above, and would be optimized to be within the claimed range as discussed .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hughes in view of Lifschitz Arribio’900 and EITHER McCormack OR Kanoh, and further in view of Yang as applied to claims 1-6, 8-10, 12-16 and 18-23 above, and further in view of Van Hartingsveldt et al (US 2011/0251326) and Lee et al (US 2010/0263919).
Claim 17: As to the substrate doped with copper chromite catalyst and laser ablated, Lifschitz Arribio ‘900 describes plating onto a substrate with a catalyst applied (0055--0057) and using the process to coat substrates containing acrylonitrile butadiene styrene for circuit boards (0043-0044) giving a suggested plating purpose.  Van Hartingsveldt describes providing a substrate that includes a rubber polymer that can be ABS (acrylonitrile butadiene styrene) and can also include a metal compound that can be activated with electromagnetic radiation provided by a laser (0010, 0043, 0054), where the metallic compound can be copper chromite (0034, 0060), where the laser treatment simultaneously releases metal nuclei and effects ablation of the part while forming an adhesion promoting surface for further metallization and gives excellent strength to deposited metal conductor tracks where treated (0054), where the metallization preferably by electroless plating (0054), where the article/substrate is desirably a circuit carrier (0053).  Lee further describes how polymer substrates can be 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hughes in view of Lifschitz Arribio’900 and EITHER McCormack OR Kanoh, and further in view of Yang to provide a predoped substrate doped with copper chromite and ablated/activated with a laser to provide conductor tracks where the plating applied as suggested by Van Hartingsveldt and Lee with an expectation of providing a predictably acceptable catalyst use, since Lifschitz Arribio ‘900 indicates using a catalyst on the substrates and providing circuits and the substrates can be containing ABS, and Van Hartingsveldt and Lee would indicate that copper chromite can be provided in a substrate (doped) which can contain ABS and a laser ablating/activating treatment can be provided to activate the copper chromite as catalyst providing a track area which a circuit deposited by copper electroless plating.

Claims 1-6, 8-10, 12-16 and 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Lifschitz Arribio et al (US 2019/0382900, hereinafter Lifschitz Arribio ‘900) in view of EITHER McCormack et al (US 4301196) OR Kanoh et al (US 6743479), and further in view of Yang et al (US 2010/0116473).
Claims 1-6, 8, 9, 12, 14, 15, 18, 22, 23:  Lifschitz Arribio ‘900 provides an electroless copper deposition composition (or plating solution or plating bath, note 0061, for example) that comprises (a) a source of copper ions, such as copper sulfate as in present claim 2, (b) a chelator, such as potassium sodium tartrate as in present claims 3, 4, (c) a source of alkalinity, such as sodium hydroxide, (d) a reducing agent, such as  formaldehyde, as in present claim 5, (e) an accelerator such as nickel ions, such as from nickel sulfate noting use of water for the solutions, (f) a stabilizer such as a bipyridine in the form of 2, 2’ dipyridyl as in present claim 6 (note 0007, 0023, 0024, 0029, 0026, 0032, 0032, 0030, 0061). Furthermore, (g) additional stabilizer in the form of thiomalic acid can be present, for example (noting that two or more of the stabilizer can be present) (0030).  Furthermore, (h) surfactants can be provided in the plating solution, including polyoxyethylene polymers (0034, 0038). 
(A) As to the specific use of both bypridine and divalent sulfur compounds (such as thiomalic acid), It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use two stabilizers of 2,2’ dipyridyl and thiomalic acid as suggested by Lifschitz Arribio ‘900 with an expectation of predictably acceptable stabilizer use, since Litschitz Arribio ‘900 indicates how more than one stabilizer can be used and would include for example using both 2,2’ dipyridyl and thiomalic acid.  This would give the 2, 2’-dipyridyl of present claim 6, and the thiomalic acid of present claims 1, 8 and 23.
(B)  Furthermore, as to the amounts of specific materials to be used,  it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lifschitz Arribio ‘900 to select the specific materials listed, and the two stabilizers listed, giving materials matching the claimed components with an expectation of providing a predictably acceptable plating composition for use, since Lifschitz Arribio ‘900 lists the above noted materials as materials to use.   Additionally, (1) as to the amount of nickel ions, Lifschitz Arribio ‘900 as to the concentration of the nickel ions, the accelerators, including nickel sulfate, gives nickel ions can be present in claims 1, 14 and 15. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). (2) As the amount of the bypridine (2,2’-dipryidyl) (note for present claims 1, 9 and 18), Lifschitz Arribio ‘900 provides that it can be in amounts of 0.1 to 20 ppm (about 0.0001 to 0.02 g/l, for total amount of stabilizer) minus the amount for the thiomalic acid as the other stabilizer, overlapping the claimed range(0030-0031).  It would have been obvious to optimize the amount of each stabilizer from the total amount of stabilizer from the described ranges, and noting the suggestion to optimize, giving values in the claimed range. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Additionally, (3) as to the amount of the additional stabilizer (thiomalic acid), the amount is indicated being 0.1 to 20 ppm (or about 0.0001 to 0.02 g/l) for Lifschitz Arribio ‘900 as discussed for (2) above, where the stabilizer amount would be split between the 2,2’-dipyridyl and thiomalic acid, for example, as the stabilizer can be mixtures of these materials, and therefore, there would be somewhat less than the described range for the thiomalic acid.  It would have been obvious to optimize the amount of each stabilizer from the total amount of stabilizer from the described ranges, giving values in the claimed range of claims 1, 14, 15 and 23. "[W]here the general conditions of a claim are disclosed in In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
(C) Furthermore, as to the surfactant for (h) being a water soluble polymer of methoxypolyethylene glycol, for example, Lifschitz Arribio ‘900 provides using surfactants of polyoxyethylene polymers having from 20 to 150 repeating units and also polyoxyethylene and polyoxypropylene (0038) and also notes the general use of surfactants (0034). 
McCormack notes an electroless copper plating solution can include a wetting agent (surfactant) such as block copolymer of ethylene oxide and propylene oxide as a PLURONIC (column 5, lines 55-65, abstract).  Kanoh notes an electroless copper plating solution with copper, nickel sulfate, potassium sodium tartrate, sodium hydroxide and formaldehyde, can also contain polyethylene glycol as a surfactant (column 5, lines 45-68). Yang further describes how surfactants can be provided as a PLURONIC block copolymer of ethylene oxide and propylene oxide and similar surfactant use can be provided from CARBOWAX materials with methoxypolyethylene glycol (0042), and also describes the methoxypolyethylene glycol as a known polyethylene glycol surfactant (0042).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lifschitz ‘900 to use a surfactant such as methoxypolyethylene glycol in the plating composition as suggested by EITHER McCormack OR Kanoh and further from Yang with an expectation of providing a predictably acceptable surfactant use, since Lifschitz Arribio ‘900 indicates using a surfactant in the plating composition and polymer material can be used, McCormack indicates how surfactants for copper electroless plating solution can be a block prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  This gives polymer materials and amounts as for present claims 1, 10, 14 and 15.
(D) As to the composition being substantially free of ethylenediaminetetraacetic acid (EDTA), cyanide, ferrocyanide, or cyanide derivatives, the selected materials, as discussed above, do require not the use of any of these material, and Lifschitz Arribio ‘900 does not require any additional materials beyond those listed (other than water and imidazolium, note 0018, which are not any of the listed materials), so the composition would be substantially free of these materials as required by present claims 1, 14, and 22 (also note as worded from the list of materials with the “or” use, only one of the materials needs to be excluded). And since not used, would also not be measurable concentration as in present claim 12.
claims 1, 15/claim 14), since the only materials additional materials beyond those listed above required by Lifschitz Arribio ‘900 are water and imidazolium compound (note 0018), and those listed would be those meeting the requirements of the claims, and where applicant indicates to use water as well (note the specification at 0100), it is understood that the only possible additional component that would have a detrimental effect on ductility would be the imidazolium, and since this is not indicated as causing a ductility problem, it is understood to be acceptable (since applicant’s specification would allow additional materials, noting the water) (note that the “consisting essentially of” would allow additional materials to be present that do not materially affect the basic and novel characteristics of the invention, and further would be treated as “comprising” as discussed for MPEP 2111.03(III), noting that applicant’s specification such as in 0041, 0100 as filed, provides that additional materials can be present in the solution).  
(E) For present claim 15, as to contacting the substrate with the electroless copper plating solution for a period of time to deposit copper on the substrate, Lifschitz Arribio ‘900 would suggest how such plating occurs by contacting the substrate with the electroless copper plating solution for a period of time to deposit the copper on the substrate (such as by immersion) (note 0057-0058, 0068)
Therefore, all the features as claimed would be provided.
Claim 10: As discussed for claim 1, 14 above, the water soluble polymer would be methoxypolyethylene glycol.
Claim 13: As to the molar ratio of chelator to copper ions, in Lifschitz Arribio ‘900 copper can be provided as copper sulfate in amounts of 0.5 to 30 g/l and complexing prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Note copper with a mol. weight of about 63.55 g/mol, copper sulfate about 159.61 g/mol and potassium sodium tartrate about 282.1 g/mol.
Claim 16: Lifschitz Arribio ‘900 provides the suggestion that the substrate for copper plating can be predictably and acceptably acrylonitrile butadiene styrene (note 0043-0044).
Claims 19-21: noting that all the same materials as claimed, such as discussed for claim 15 above, and the ranges of nickel sulfate that can be present of 0.1 to 500 ppm (0032-0033 in Lifschitz Arribio ‘900) and the amounts of nickel would be optimized to be within the claimed range as discussed for above, giving overlapping amounts of nickel sulfate to that described in the Examples of the present invention for giving such elongation, so also indicated to optimize materials for this, and so the same results of elongation would occur.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lifschitz Arribio ’900 in view of  EITHER McCormack OR Kanoh, and further in view of Yang as s 1-6, 8-10, 12-16 and 18-23 above, and further in view of Van Hartingsveldt et al (US 2011/0251326) and Lee et al (US 2010/0263919).
Claim 17: As to the substrate doped with copper chromite catalyst and laser ablated, Lifschitz Arribio ‘900 describes plating onto a substrate with a catalyst applied (0055--0057) and using the process to coat substrates containing acrylonitrile butadiene styrene for circuit boards (0043-0044) giving a suggested plating purpose.  Van Hartingsveldt describes providing a substrate that includes a rubber polymer that can be ABS (acrylonitrile butadiene styrene) and can also include a metal compound that can be activated with electromagnetic radiation provided by a laser (0010, 0043, 0054), where the metallic compound can be copper chromite (0034, 0060), where the laser treatment simultaneously releases metal nuclei and effects ablation of the part while forming an adhesion promoting surface for further metallization and gives excellent strength to deposited metal conductor tracks where treated (0054), where the metallization preferably by electroless plating (0054), where the article/substrate is desirably a circuit carrier (0053).  Lee further describes how polymer substrates can be ablated with a laser and activated composites can be metallized by electroless without requiring a separate metallization seed layer (0002), where the activated material can be copper chromite (0124) and be a catalyst (0029) and can be plated with copper electroless plating baths (0116).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lifschitz Arribio’900 in view of EITHER McCormack OR Kanoh, and further in view of Yang to provide a predoped substrate doped with copper chromite and ablated/activated with a laser to provide conductor tracks where the plating applied as suggested by Van Hartingsveldt and Lee with an 

The rejection of claims 1-6, 8-9 and 11-13  under 35 U.S.C. 103 as being unpatentable over Lifschitz Arribio et al (US 2019/0382901) in view of Dumas et al (US 4959121) is withdrawn due to the amendments and arguments and declaration of December 30, 2021.

The Examiner notes that Lifschitz Arribio et al (US 2019/0382899, hereinafter Lifschitz Arribio ‘899) shows similar features as to Lifschitz Arribio ‘900, except for using an additional di-cation viologen compound instead of an imidazolium compound (note 0029, 0035-0050, for example).

 Please note that McCormack et al (US 4301196) also discusses providing copper electroless plating solution with nickel ions (note “abstract, column 4, line 65 through column 5, line 10). “2, 2’- Bipyridine” from PubChem (note page 1) describes that this is also known as 2, 2-dipyridyl.

Response to Arguments
Applicant's arguments filed December 30, 2021 have been fully considered. 

(B) As to the arguments as to using Lifschitz Arribio et al (US 2019/0382901), because the pyridinium compound in Lifschitz Arribio et al (US 2019/0382901) would have a detrimental effect on ductility, the rejections using this reference have been withdrawn.
Instead, note the new rejections where with Hughes as the primary reference no additional compounds that would have a detrimental affect on ductility are understood to be required (only water would be an additional required material) as discussed in the rejections above, or with Lifschitz Arribio ‘900, which would have additional water and additional imidazolium compound, but this is not indicated as causing ductility problems.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413. The examiner can normally be reached M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718